Citation Nr: 1829566	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  10-04 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a spastic stomach, to include irritable bowel syndrome (IBS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 27, 2009.  


(The issue of whether an overpayment of compensation and pension benefits in the amount of $19,334.00 was validly created is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to January 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for spastic stomach, IBS, effective September 10, 1999 and assigned an initial disability rating of 30 percent.

In October 2014, the Veteran testified at a video conference before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

This matter was previously before the Board in October 2015, when it was remanded for additional development.  Unfortunately, another remand is required.  

In a February 2013 rating decision, the RO granted entitlement to a TDIU, effective July 27, 2009, the date the Veteran met the schedular requirements.  The RO also informed the Veteran that the decision represented a full grant of benefits on this issue.  Nevertheless, the Veteran's initial rating claim dates back to the original grant of service connection, which was effective September 10, 1999.  Throughout the pendency of the appeal, the Veteran has asserted that he is unemployable, in part, due to his service-connected spastic stomach and IBS.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the claim for a TDIU is part and parcel of the Veteran's initial rating claim, which has been pending since September 10, 1999.  Thus, despite the RO's determination to the contrary, the grant of a TDIU from July 27, 2009 does not represent a total grant of benefits sought on appeal, and the issue of entitlement to a TDIU prior to July 27, 2009 is before the Board.  

The Veteran has perfected appeals regarding the issue of entitlement to service connection for a left eye disability and entitlement to a rating in excess of 50 percent for an anxiety disorder.  He requested a Board video conference hearing regarding these issues.  As the Veteran is still awaiting his requested hearing, these issues are not ripe for adjudication, and thus, will be addressed in a later decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  VA treatment records from May 10, 2016 and May 19, 2016 indicate that the Veteran had follow up appointments scheduled in July 2016, August 2016, November 2016, and June 2017.  To date, VA treatment records subsequent to June 22, 2016 have not been associated with the claims file.  On remand, all outstanding VA treatment records must be associated with the claims file.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Board finds that an additional VA examination is warranted to clarify the frequency of any fecal incontinence.  A November 2015 VA examiner opined that the Veteran had ongoing fecal incontinence due to his IBS.  However, the June 2016 VA examination report does not acknowledge or address the Veteran's fecal incontinence.  As such, it is unclear whether that symptom was merely overlooked or whether it had resolved.  As fecal incontinence could warrant a separate compensable rating, additional clarification is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from June 22, 2016 to present, and associate them with the claims file.  If the requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of   such.

2.  After the above development is completed, schedule the Veteran for a VA examination to evaluate the current nature and severity of his spastic stomach, to include IBS.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination and perform any necessary testing. 

The examiner should describe all symptoms and manifestations of the Veteran's service-connected spastic stomach and IBS.  The examiner should address whether the Veteran has frequent exacerbations; numerous attacks a year and malnutrition, with health only fair during remissions; marked malnutrition, anemia, and general debility; or with serious complication, such as liver abscess.  The examiner should also detail the severity and frequency of any fecal incontinence, to include indicating whether it necessitates wearing of a pad.  

The examiner should also detail any occupational impact caused by the Veteran's spastic stomach, to include IBS, for the period prior to July 27, 2009.

All examination findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims, to include addressing whether a separate compensable rating for fecal incontinence is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




